Exhibit 10.1




UNITED STATES OF AMERICA

BEFORE THE

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM

WASHINGTON, D.C.




______________________________

Written Agreement by and between   

    Docket No. 11-048-WA/RB-HC

MID-WISCONSIN FINANCIAL

SERVICES, INC.

Medford, Wisconsin




And




FEDERAL RESERVE BANK OF

MINNEAPOLIS

Minneapolis, Minnesota

_______________________________




WHEREAS, Mid-Wisconsin Financial Services, Inc., Medford, Wisconsin (“MWFSI”), a

registered bank holding company, owns and controls Mid-Wisconsin Bank, Medford,
Wisconsin

(the “Bank”), a state nonmember bank, and a nonbank subsidiary;




WHEREAS, it is the common goal of MWFSI and the Federal Reserve Bank of

Minneapolis (the “Reserve Bank”) to maintain the financial soundness of MWFSI so
that

MWFSI may serve as a source of strength to the Bank;




WHEREAS, MWFSI and the Federal Reserve Bank have mutually agreed to enter into
this

Written Agreement (the “Agreement”); and




WHEREAS, on May 10, 2011, the board of directors of MWFSI, at a duly constituted
meeting, adopted a resolution authorizing and directing James. F. Warsaw to
enter into this Agreement on behalf of MWFSI, and consenting to compliance with
each and every provision of this Agreement by MWFSI and its
institution-affiliated parties, as defined in sections 3(u) and 8(b)(3) of the
Federal Deposit Insurance Act, as amended (the “FDI Act”) (12 U.S.C. 1813(u) and
1818(b)(3)).




NOW, THEREFORE, MWFSI and the Reserve Bank agree as follows:




Source of Strength

1.

 The board of directors of MWFSI shall take appropriate steps to fully utilize

MWFSI’s financial and managerial resources, pursuant to section 225.4(a) of
Regulation Y of the Board of Governors of the Federal Reserve System (the “Board
of Governors”)

(12 C.F.R. 225.4(a)), to serve as a source of strength to the Bank, including,
but not limited to,

taking steps to ensure that the Bank complies with the Consent Order entered
into with the Federal Deposit Insurance Corporation and the State of Wisconsin
Department of Financial Institutions on November 9, 2010 and any other
supervisory action taken by the Bank’s federal or state regulator.




Dividends and Distributions

2.

 (a)  MWFSI shall not declare or pay any dividends without the prior written
approval of the Reserve Bank and the Director of the Division of Banking
Supervision and Regulations (the “Director”) of the Board of Governors.

(b)  MWFSI shall not directly or indirectly take dividends or any other form of
payment representing a reduction in capital from the Bank without the prior
written approval of the Reserve Bank.








(c)  MWFSI and its nonbank subsidiary shall not make any distributions of
interest, principal, or other sums on subordinated debentures or trust preferred
securities without the prior written approval of the Reserve Bank and the
Director.

(d)  All requests for prior approval shall be received by the Reserve Bank at
least 30 days prior to the proposed dividend declaration date, proposed
distribution on subordinated debentures, and required notice of deferral on
trust preferred securities.  All requests shall contain, at a minimum, current
and projected information on MWFSI’s capital, earnings, and cash flow; the
Bank’s capital, asset quality, earnings, and allowance for loan and lease
losses; and identification of the sources of funds for the proposed payment or
distribution.  For requests to declare or pay dividends, MWFSI must also
demonstrate that the requested declaration or payment of dividends is consistent
with the Board of Governors’ Policy Statement of the Payment of Cash Dividends
by State Member Banks and Bank Holding Companies, dated November 14, 1985
(Federal Reserve Regulatory Services, 4-877 at page 4-323).




Debt and Stock Redemption

3.

 (a)  MWFSI and any nonbank subsidiary shall not, directly or indirectly, incur,
increase, or guarantee any debt without the prior written approval of the
Reserve Bank.  All requests for prior written approval shall contain, but not be
limited to, a statement regarding the purpose of the debt, the terms of the
debt, and the planned source(s) for debt repayment, and an analysis of the cash
flow resources available to meet such debt repayment.

(b)  MWFSI shall not, directly or indirectly, purchase or redeem any shares of
its stock without the prior written approval of the Reserve Bank.




Capital Plan

4.

 Within 60 days of this Agreement, MWFSI shall submit to the Reserve Bank an
acceptable written plan to maintain sufficient capital at MWFSI on a
consolidated basis.  The plan shall, at a minimum, address, consider, and
include:

(a)

 The consolidated organization’s and the Bank’s current and future capital
requirements, including compliance with the Capital Adequacy Guidelines for Bank
Holding Companies; Risk-Based Measure and Tier 1 Leverage Measure, Appendices A
and D of Regulation Y of the Board of Governors (12 C.F.R. Part 225, App. A and
D) and the applicable capital adequacy guidelines for the Bank issued by the
Bank’s federal regulator;

(b)

the adequacy of the Bank’s capital, taking into account the volume of classified
credits, its risk profile, the adequacy of the allowance for loan and lease
losses, current and projected asset growth, and projected earnings;

(c)

the source and availability of additional funds necessary to fulfill the
consolidated organization’s and the Bank’s future capital requirements on a
timely basis;

(d)

supervisory requests for additional capital at the Bank or the requirements of
any supervisory action imposed on the Bank by its federal regulator; and

(e)

the requirements of section 225.4(a) of Regulation Y of the Board of Governors
that MWFSI serve as a source of strength to the Bank.

5.

 MWFSI shall notify the Reserve Bank, in writing, no more than 30 days after the
end of any quarter in which any of MWFSI’s capital ratios fall below the
approved plan’s minimum ratios.  Together with the notification, MWFSI shall
submit an acceptable written plan that details the steps that MWFSI will take to
increase MWFSI’s capital ratios to or above the approved plan’s minimums.

Cash Flow Projections

6.

 Within 60 days of this Agreement, MWFSI shall submit to the Reserve Bank a
written statement of its planned sources and uses of cash for debt service,
operating expenses, and other purposes (“Cash Flow Projection”) for 2011.  MWFSI
shall submit to the Reserve Bank a Cash Flow Projection for each calendar year
subsequent to 2011 at least one month prior to the beginning of that calendar
year.





Compliance with Laws and Regulations

7.

 (a)  in appointing any new director or senior executive officer, or changing
the responsibilities of any senior executive officer so that the officer would
assume a different senior executive officer position, MWFSI shall comply with
the notice provision of section 32 of the FDI Act (12 U.S.C. 1831i) and Subpart
H of Regulation Y of the Board of Governors (12 C.F.R. 225.71 et seq.).

(b)  MWFSI shall comply with the restrictions on indemnification and severance
payments of section 18(k) of the FDI Act (12 U.S.C. 1828(k)) and Part 359 of the
Federal Deposit Insurance Corporation’s regulations (12 C.F.R. Part 359).




Progress Reports

8.

 Within 30 days after the end of each calendar quarter following the date of
this Agreement, the board of directors shall submit to the Reserve Bank written
progress reports detailing the form and manner of all actions taken to secure
compliance with the provision of this Agreement and the results thereof, and a
parent company only balance sheet, income statement, and as applicable, report
of changes in stockholders’ equity.

Approval and Implementation of Plan

9.

(a)  MWFSI shall submit a written capital plan that is acceptable to the Reserve
Bank within the applicable time period set forth in paragraph 4 of this
Agreement.

(b)  Within 10 days of approval by the Reserve Bank, MWFSI shall adopt the
approved capital plan.  Upon adoption, MWFSI shall promptly implement the
approved plan, and thereafter fully comply with it.

(c)  During the term of this Agreement, the approved capital plan shall not be
amended or rescinded without the prior written approval of the Reserve Bank.




Communications

10.

 All communication regarding this Agreement shall be sent to:




(a)

Ms. Diann G. Townsend

Assistant Vice President

Federal Reserve Bank of Minneapolis

90 Hennepin Avenue

Minneapolis, Minnesota 55480-0291




(b)

Mr. James F. Warsaw

President/CEO

Mid-Wisconsin Financial Services, Inc.

132 West State Street

Medford, Wisconsin 54451




Miscellaneous

11.

 Notwithstanding any provision of this Agreement, the Reserve Bank may, in its
sole discretion, grant written extensions of time to MWFSI to comply with any
provision of this Agreement.

12.

The provision of this Agreement shall be binding upon MWFSI and its
institution-affiliated parties, in their capacities as such, and their
successors and assigns.

13.

Each provision of this Agreement shall remain effective and enforceable until
stayed, modified, terminated, or suspended in writing by the Reserve Bank.

14.

The provisions of this Agreement shall not bar, estop, or otherwise prevent the
Board of Governors, the Reserve Bank, or any other federal or state agency from
taking any other action affecting MWFSI, the Bank, any nonbank subsidiary of
MWFSI, or any of their current or former institution-affiliated parties and
their successors and assigns.










15.

Pursuant of section 50 of the FDI Act (12 U.S.C. 1831aa), this Agreement is
enforceable by the Board of Governors under section 8 of the FDI Act (12 U.S.C.
1818).




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 10th day of May, 2011.




MID-WISCONSIN FINANCIAL

FEDERAL RESERVE BANK

SERVICES, INC.

OF MINNEAPOLIS










By:________________________

By:________________________

James F. Warsaw

James M. Barnes

President/CEO

             Vice President

































































































































